Title: To John Adams from Benjamin Rush, 13 July 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia July 13th: 1812

Will you bear to read a letter that has nothing in it About politicks or War?—I will, without waiting for an answer to this question, trespass upon your patience by writing you one upon Another Subject.
I was called on Saturday last to visit a patient About nine miles from Philadelphia. Being a holiday, I took my youngest son with me to drive me instead of my black Servant. After visiting my patient, I recollected that I was within three or four miles of the farm upon which I was born, and where my Ancestors for several generations had lived and died. The day being Cool, and pleasant, I directed my son to continue my our Cruise to it. In approaching it I was agitated in a manner I did not expect. The access to the house was Altered, but everything around it was nearly the same as in the days of my boyhood at which time I left it. I introduced myself to the family that occupied it by telling them at once who I was, and my motives for intruding upon them. They received me with kindly, and every branch of the family discovered a disposition to satisfy my Curiosity and gratify my feelings. I asked permission to conduct my son up Stairs to see the room in which I drew my first breath, and made my first unwelcome noise in the world. This request was readily granted, and my little Son seemed to enjoy the Spot. I next asked for a large Cedar tree which Stood before the door, that had been planted by my father’s hand. Our kind host told me it had been cut down 17 years ago, and then pointed to a piazza in front of the house, the pillars of which he said were made of it. I stepped up to One of those pillars & embraced it. I inquired for an orchard planted by my father. The Owner of the house conducted me to an eminence behind it, and showed me a few large Struggling apple trees, that Still bore fruit to each of which I felt something like the Affection of a brother. The house, which is of Stone  bore marks of age and decay. On One of the Stones near the front door I discovered  with difficulty the Letters J: R: Before the house, flows a small but deep creek abounding with pan fish. The farm contains 90 Acres, all in a highly cultivated State. I knew the Owner of it to be in such easy Circumstances that I did not ask him his price for it, but requested, if he Should ever incline to sell it, to make me or my surviving Sons the offer of it which he promised to do. While I sat in his common room, I looked at its Walls, and reflected how often they had been made responsive by my Ancestors to conversations about wolves and bears and snakes in the first Settlement of the farm,—Afterwards About cows, and calves and colts and lambs, and the comparative exploits of reapers, and mowers and threshers, & at all times with prayers and praises, and Chapters read audibly from the Bible, for all who had inhabited it of my family were pious people, of And chiefly of the Sects of Quakers and Baptists. On my  way home I stopped to view a small  family grave yard  in which were buried three, and part of four successive generations, all of whom were descended from Capt: John Rush who with  six Sons & three daughters followed William Penn to Pennsylvania in 1683, in the 60th: year of his age, and died in 1702. He commanded a troop of horse under Oliver Cromwell and family tradition says he was personally known to him, and much esteemed by him as an active enterprizing officer. When a young man, I was sometimes visited by one of his grand Sons who  a man of 85 years of Age who had lived many years with him when a boy, and often detailed Anecdotes from him, of the battles in which he had fought under Cromwell, and once mentioned a Compliment paid to an encomium upon his Character by him Cromwell when he supposed  he had been killed. The late General Darke of Virginia, and the present General James Irvine of our city, now a venerable revolutionary Officer, are a part of his numerous posterity—As the Successor to the eldest Sons of the family I   have been permitted to possess his Sword & watch. In walking over the grave yard I met with a head Stone with the following inscription.
“In memory of James Rushwho departed this life March 16th: 1727.Aged 48 years. I’ve tried the strength of death, and here lie under ground, But I shall rise above the Skies, When the last trump shall sound.”
This James Rush was my grand father—My Son, the physician, was called named After him. I have Often heard him spoken of as a Strong minded man, man, & uncommonly ingenious in his business which was that of a Gunsmith. The farm still retains the marks of his boring machine. My father inherited both his trade and his farm.
While standing near his grave, & recollecting how much of my kindred dust Surrounded it, my thoughts became confused and it was Some time before I could arrange them. Had any, or all my Ancestors and kinsmen risen from their graves, and surrounded me in their homespun, and working dresses (for they were all farmers or mechanics) they would probably have looked at each Other with some Surprize, & looked Said “What means that Gentleman by thus intruding upon us”?—“Dear, and venerable friends! Be not offended at me. I inherit your blood, and I bear the name of most of you. I come to claim Affinity with you, and to do homage to your Christian and rural Virtues. It is true my dress indicates that I move in a different Sphere from that in which you passed through life, but I have acquired and received nothing from the World which I prize so highly as the religious principles I inherited from you, and I possess nothing that I value so much as the innocence & purity of your Characters.”
Upon my return to my family in the evening, I gave them a history of the events of the day to which they listned with great pleasure, and partook at the same time of some Cherries from the limb of  a large tree (supposed to have been planted by my father) which my little Son brought home with him.
Mr Pope says, there are seldom more than two or three persons in the World Who are sincerely Afflicted at hearing of the death of any man, beyond the limits of his own family. It is I believe equally true that there seldom more than two or three persons in the world who are interested in any thing a man says of himself beyond the Circle of his own table, or fire side. I have flattered myself, that you are one of those two or three persons to whom the simple narrative and reflections contained in this letter will not be unacceptable from my my dear & much respected friend yours / Very Affectionately

Benjn: Rush